Citation Nr: 0614054	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  97-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher disability rating for penile sores, 
recurrent chancroids, currently noncompensably rated. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office.  In that rating 
decision the RO denied entitlement to an increased rating for 
penile sores, recurrent chancroids, then rated as 0 percent 
disabling.  


FINDING OF FACT

The veteran's penile sores are healed and no evidence exists 
of frequent loss of the covering of skin over the remaining 
scars.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for superficial unstable 
scars have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7803 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for penile sores as a result of recurrent 
chancroids was established by rating decision dated October 
1972. This disorder was rated 10 percent disabling, effective 
January 1971, under Diagnostic Code 7899-7803 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
veteran's 10 percent disability rating was reduced to 
noncompensable in April 1976 due to his failure to report for 
a VA skin examination.  The veteran filed a claim for an 
increased rating in December 1996.  

By regulatory amendment, effective July 31, 2002, changes 
were made to the schedular criteria for evaluating diseases 
of the skin.  Where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of the change.  See VAOPGCPREC 3-2000;  DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). 

Prior to the regulatory amendment, penile sores resulting 
from recurrent chancroids were rated under Diagnostic Code 
7899-7803. The former Diagnostic Code 7803 provided for a 10 
percent disability rating where a scar was superficial, 
poorly nourished, and presented evidence of repeated 
ulceration.  Under the revised criteria for Diagnostic Code 
7803, a compensable rating of 10 percent is warranted where 
there is frequent loss of the covering of skin over the scar.  

The veteran asserts that he is entitled to a higher 
disability rating because his penile sores are now worse than 
when last rated.  In support of his claim, he contends that 
the sores on his penis drain approximately once per month.  
Further, the veteran contends that his penis and testicles 
are swollen and painful.  

In February 1997, the veteran underwent a VA skin 
examination.  The examining physician did not note any sores 
or abnormalities of the penis during the examination.  The 
veteran underwent a second VA examination in December 2002.  
The physician observed no signs of skin rash.  Further, while 
two small, healed scars were present on the penis, the 
physician did not consider the scars to be a deformity.  The 
examiner did note that the veteran's groin was slightly 
tender, which he attributed to an unrelated varicocele.  
Finally, the examining physician concluded that the veteran 
displayed no symptoms of the active disease.  

In addition, the RO requested the veteran's VA treatment 
records from December 1996 to May 1997, July 1997 to October 
2002, and March 2004 to July 2004.  While the veteran sought 
continuing treatment for several non-service connected 
medical conditions, he did not complain of or seek treatment 
for penile sores.  During a March 2002 routine examination, a 
VA physician noted that the veteran's genitalia were normal.  
In addition, private medical records requested from the 
Dallas County Hospital District reveal that after complaining 
of blood in his urine, the veteran was diagnosed as having a 
large hydrocele in his right testicle in January 1996.  The 
examining physician did not note the presence of penile sores 
while examining the veteran to treat the hydrocele.  Thus, 
the medical evidence of record indicates that the veteran is 
not suffering from any form of rash, penile sores, or 
frequent shedding of the skin covering any sores.  Despite 
his complaints of increased pain and discomfort, the veteran 
has sought no treatment for penile sore resulting from 
chancroids.  The only genitourinary treatment sought by the 
veteran has been for an unrelated condition.  In sum, the 
veteran's symptoms more closely approximate the criteria for 
a noncompensable rating, as the higher criteria under 
Diagnostic Code 7803 have not been met. 

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases where there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's penile sores 
resulting from chancroids disability has resulted in frequent 
hospitalizations during the time period relevant to his 
December 1996 claim for an increased rating.  While the 
evidence does indicate that the veteran is unemployed, the 
evidence does not indicate that his service-connected 
disability, without consideration of the disabilities that 
are not related to service, preclude him from securing and 
following substantially gainful employment or causes marked 
interference with employment.  In this regard the evidence 
suggests that the veteran cannot work due to major depressive 
disorder with psychotic features, hepatitis C, headache 
disorder, and hypertension.  The evidence does not establish 
that his penile sores, recurrent chancroids disability 
interferes with employment beyond that contemplated by the 
evaluation in the rating schedule.  In the absence of 
evidence documenting exceptional or unusual circumstances, 
the veteran's service connected hepatitis C disability alone 
does not place him in a position different from other 
veterans with a noncompensable rating.  
The preponderance of the evidence is against the veteran's 
claim for a higher rating for his penile sores, recurrent 
chancroids disability.  Consequently, the benefit of the 
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In November 2004, correspondence mailed from the RO to the 
veteran was returned as undeliverable because the veteran 
left no forwarding address.  The RO thereafter attempted to 
contact the veteran via his phone number and bank of record, 
and through his designated representative without result.  In 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts and if he does 
not, the VA does not have "to turn heaven and earth to find 
him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated April 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, private medical 
records, and a VA scar examination on February 1997 and 
December 2002.  He has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 
ORDER

The claim of entitlement to a disability rating in excess of 
0 percent for penile sores, recurrent chancroids is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


